Title: From Alexander Hamilton to Gouverneur Morris, 24 December 1800
From: Hamilton, Alexander
To: Morris, Gouverneur



New York Decr. 24. 1800
Dear Sir

I will run the risk with you of giving countenance to a charge lately brought against me, though it has certainly had a very false direction—I mean that of being fond of giving advice.
Several friends at Washington inform me, that there is likely to be much hesitation in the Senate about ratifying the Convention with France. I do not wonder at it, and yet I should be sorry that it should mature itself into a disagreement to the Instrument. Having received its present form I think it should be ratified.
In my opinion there is nothing in it contrary to our Treaty with Great Britain. The annulling of our former Treaties with France was an act of reprisal in consequence of hostile differences—of which no other power had a right to benefit—and which upon an accommodation might have been refunded even to the restoration of the Status Quo. Great Britain is now in this respect in a better situation than she was when she made the Treaty. She has so far no good cause to complain.
There are indeed features which will not be pleasant to the British Cabinet—particularly the principle that Free Ships shall make free goods & that the flag of Ships of war shall protect. As these are points upon which France was endeavouring to form hostile combinations against Great Britain the giving place to them in the Convention will have an unfriendly countenance towards her and as it regards good understanding between her and us is to be regretted in the present moment. Yet we had a right to make these stipulations, and as they may be fairly supposed to be advantageous to us—they are not in fact indications of enmity—they give no real cause of umbrage—and considering the general interest of G Britain & her particular situation it does not seem probable that they will produce on her part a hostile conduct.
As to indemnification for spoliations that was rather to be wished than expected while France is laying the world under contribution. The people of this country will not endure that a definitive rupture with France shall be hazarded on this ground. If this Convention is not closed—the leaving of the whole subject open will render it easier for a Jacobin Administration to make a worse thing.
On the whole the least evil is to ratify. The contrary would finish the ruin of the Fœderal party & endanger our internal tranquillity. It is better to risk the dangers on the other than on this side.
Another subject—Jefferson or Burr?—the former without all doubt. The latter in my judgment has no principle public or private—could be bound by no agreement—will listen to no monitor but his ambition; & for this purpose will use the worst part of the community as a ladder to climb to perman[en]t power & an instrument to crush the better part. He is bankrupt beyond redemption except by the resources that grow out of war and disorder or by a sale to a foreign power or by great peculation. War with Great Brita[i]n would be the immediate instrument. He is sanguine enough to hope every thing—daring enough to attempt every thing—wicked enough to scruple nothing. From the elevation of such a man heaven preserve the Country!
Let our situation be improved to obtain from Jefferson assurances on certain points—the maintenance of the present system especially on the cardinal articles of public Credit, a Navy, Neutrality.
Make any discreet use you think fit of this letter.
Yrs. truly

A Hamilton

